DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and 120(a)(2) as being anticipated  by Ohbayashi et al. (9,834,210).
Regarding claim 1:  Ohbayashi discloses a driving support device configured to avoid a rear-cross traffic collision, the system comprising:

an obstacle detection unit (38) that detects a position of an obstacle by receiving electromagnetic waves reflected off a reflection point of the obstacle;
a direction estimation unit (100, 10, 20) that estimates a traveling direction of the obstacle on the basis of the position of the obstacle detected by the obstacle detection unit; and
a collision determination unit (100, 10, 20) that determines a possibility of a collision with the obstacle on the basis of the traveling direction of the obstacle estimated by the direction estimation unit (col. 6, line 49-col. 7, line 17).

Regarding claim 2:  Ohbayashi discloses the obstacle detection unit is connected to a radar sensor (38) provided at each of opposite rear ends of a vehicle and detects the position of the obstacle positioned behind or beside the vehicle (col. 6, lines 49-67; Fig. 2).

Regarding claim 11:  Ohbayashi discloses a notification providing unit (73) that provides a notification to a driver of a vehicle when there is the possibility of a collision with the obstacle determined by the collision determination unit (col. 8, lines 24-28).

.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. (US 9,834,210) in view of Kimura et al. (US 8,126,609).
Regarding claims 3 and 13:  Ohabyashi does not disclose the multiple positions of the obstacle for estimating the traveling direction of the obstacle.  Kimura discloses a vehicle driving assist system comprising the direction estimation unit collects the multiple positions of the obstacle detected by the obstacle detection unit, and uses the multiple collected positions of the obstacle to calculate a ratio between a change in a .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. (US 9,834,210) in view of Morotomi (US 10,882,516).
Regarding claim 8:  Ohbayashi does not disclose the time of collision determination.  Morotomi discloses the obstacle detection unit calculates a lateral distance from a vehicle to the obstacle and a lateral speed of the obstacle by using the detected position of the obstacle, and the collision determination unit calculates time to collision on the basis of the calculated lateral distance and the calculated lateral speed, and determines that there is the possibility of a collision with the obstacle when the obstacle is positioned within a preset area and the time to collision is equal to or less than a preset time (col. 8, line 65-col. 9, line 20).  At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to calculate the time to collision as taught by Morotomi in a system as disclosed by Ohbayashi to effectively and safely warn the driver so that appropriate action is taken to avoid a collision.

Allowable Subject Matter
Claims 4-7, 9, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Morimura (US 10,913,392) discloses a collision warning device.
-Zeng et al. (US 2008/0306666) discloses a cross traffic collision avoidance system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        5/7/21